Citation Nr: 0729551	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-15 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and hypertension.

2.  Entitlement to service connection for cerebrovascular 
accident (CVA).

3.  Entitlement to service connection for headaches.

4.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD) with depression, rated 
as 30 percent prior to June 28, 2006, and 50 percent from 
June 28, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and B.K., Jr.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1965.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania, that in pertinent part denied service 
connection for coronary artery disease, hypertension, CVA, 
and headaches.  This appeal also arises from an August 2005 
rating decision that granted service connection for PTSD with 
depressive features and assigned a 30 percent rating.  

During a June 2007 hearing on appeal before the undersigned 
Veterans Law Judge, the veteran withdrew a claim for service 
connection for vertigo.  

Because during the pendency of this appeal, the  a 50 percent 
rating for PTSD was assigned effective from June 28, 2006, 
the Board will consider whether a higher rating is warranted 
for both portions of the appeal period.  On a claim for an 
original or an increased disability rating, the claimant is 
presumed to seek the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum schedular benefit is 
awarded.   AB v. Brown, 6 Vet. App. 35, 38 (1993) (cited in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The veteran has asserted that service-connected disability 
precludes employment.  This is referred for consideration of 
a total disability rating for compensation purposes based on 
individual unemployability.  

Service connection for coronary artery disease, hypertension, 
CVA, and headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the appeal period, PTSD has been manifested by 
suicidal ideation, near continuous depression affecting the 
veteran's ability to function appropriately and effectively, 
irritability, difficulty in adapting to stressful 
circumstances (including work or a work-like setting), and 
inability to establish and maintain effective relationships.  

2.  Competent medical evidence does not reflect gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent 
schedular rating for PTSD are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate the claim addressed in this decision.  
VA provided notice letters in July 2004, March 2006, and in 
January 2007, which informed the veteran of what evidence is 
needed to substantiate the claim, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

VA provided the additional notices recommended by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, in March 2006.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

Disability Rating 

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2006).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).

This case represents a disagreement with the initial rating 
assigned, rather than a claim for an increased rating.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) distinguished a 
claim for an increased rating from a claim arising from 
disagreement with the initial rating.  The Court stressed 
that the difference between an original rating and an 
increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  Id.  In its analysis, the Court considered 
medical and lay evidence of record at the time of the 
original service connection application and additional 
evidence submitted since then.  The Court then remanded the 
case for consideration of a "staged rating consistent with 
this opinion."  Id, at 127.  

PTSD with depressive features has been rated 30 percent under 
Diagnostic Code 9411 through June 27, 2006, and 50 percent 
disabling beginning on June 28, 2006.  Under the rating 
criteria for PTSD (See General Rating Formula for Mental 
Disorders at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance concerning these rating criteria.  
The Court stated that the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating.  The Court stated that the analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the Court also found it 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.

VA mental evaluations and psychiatry outpatient treatment 
reports reflect such symptoms as anxiety, depression, 
irritability, frustration, nightmares of falling, lack of 
confidence, insomnia, suicidal ideation, anger, phobic 
reactions to height, hypervigilance of home security, 
constricted affect, memory impairment, and difficulty in 
relationships.  The evaluators offered Global Assessment of 
Functioning (GAF) scores of 55, 52, 52, and 50 [according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, a GAF score of 51 to 
60 is indicative of moderate symptoms (flat affect and 
circumstantial speech, occassional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  GAF 
scores of 41 through 50 or lower are indicative of serious 
symptoms, or serious difficulty in social, occupational, or 
school functioning, i.e., no friends, unable to keep a job.  
See 38 C.F.R. § 4.125 (2006)].  

On the occasion of the aforementioned hearing, the veteran 
and B.K. Jr. testified that he is socially isolated and has 
mood swings.  The veteran testified that he thought of 
suicide often and had panic attacks often.  

Social Security Administration (SSA) records reflect that the 
veteran is disabled from working due to coronary artery 
disease and chronic obstructive pulmonary disease, but the 
disability decision notes that depression is also a severe 
impairment.  

During a June 2006 VA compensation examination, the 
psychiatrist remarked that the veteran was permanently 
unemployable due to his medical condition and his 
complicating psychiatric symptoms.  In March 2007, a VA staff 
psychiatrist reported that the veteran remained moderately to 
seriously impaired by PTSD and depression.  The psychiatrist 
noted that psychiatric and medical conditions precluded 
employment.  

According to DSM-IV(r), moderate symptoms include flat affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  VA's 
rating schedule does not easily correlate to the DSM-IV(r) GAF 
scale; however, one criterion for a 50 percent rating is 
panic attacks more than once per week.  GAF scores of 51 
through 60 connote occasional panic attacks.  The veteran has 
testified that he has panic attacks.  Thus, panic attacks 
correlate with GAF scores of 51 to 60 and with a 50 percent 
schedular rating. 

However, a 70 percent rating is warranted for suicidal 
ideation; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and, inability to establish and maintain 
effective relationships.  

In this case, the veteran has presented evidence of suicidal 
ideation, near continuous depression affecting his ability to 
function appropriately and effectively, irritability, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and inability to establish and 
maintain effective relationships.  Thus, the 50 percent and 
the 70 percent rating criteria should be considered 
carefully.  

Because suicidal ideation and near continuous depression 
appear among the 70 percent rating criteria, the Board will 
resolve any remaining doubt in favor of the veteran and find 
that the criteria of a 70 percent rating are more nearly 
approximated.  38 C.F.R. § 4.7.    

Although the a staged rating was assigned effective June 28, 
2006, evidence of suicidal ideation and near continuous 
depression existed well prior to that date.  During the June 
28, 2006, VA examination, the veteran reported that his 
symptoms continued to be severe.  The psychiatrist reported 
symptoms not previously reported, such as a gradual 
diminishing of the veteran's interest in music over a 14-year 
period.  The psychiatrist noted that irritability and 
outbursts of anger had been manifested in the workplace for 
decades and noted that the veteran's symptoms "have, if 
anything, only increased since his evaluation in July of 
2005."  

The veteran reported that he disliked crowds, especially in 
the recent year.  Thus, if an increase in severity has 
occurred, it did so prior to the June 2006, examination.  

While the psychiatrist assigned a new, lower GAF of 50 on 
June 28, 2006, it was based on a history of manifestations.  
No new manifestations were noted to begin on June 28, 2006.  
The June 2006 examination report is more thorough than 
earlier reports, thus, more symptoms were reported.  If the 
PTSD symptoms did increase during the appeal period, they did 
so prior to the June 2006 examination.  For that reason, it 
would be erroneous to conclude that the 70 percent rating 
criteria were not present prior to June 28, 2006.  

Concerning changing symptoms during an appeal period, 
38 C.F.R. § 4.2 indicates that different examiners will not 
describe the same disability in the same language and that 
the rater must reconcile the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  Thus, reconciling the VA examination reports, the 
private treatment records, and the veteran's testimony into a 
consistent picture, the Board finds that the 70 rating 
criteria are more nearly approximated for the entire appeal 
period.  

A 100 percent rating is not warranted at any time during the 
appeal period because those manifestations are not more 
nearly approximated.  Gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is not 
shown. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A 70 percent schedular rating for PTSD must therefore 
be granted.  

The Board further finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected PTSD resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 70 percent initial rating for PTSD is granted for the 
entire appeal period, subject to the laws and regulations 
governing payment of monetary benefits. 




REMAND

The duty to assist includes obtaining a medical opinion where 
necessary to make an informed decision. 38 U.S.C.A. § 5103A; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran has coronary artery disease, hypertension, 
headaches, and a history of CVA.  Service connection is in 
effect for PTSD with accompanying depression and anxiety.  
Among his PTSD symptoms is a phobia of heights.  He submitted 
a medical treatise that links high blood pressure with heart 
disease and also links depression, social isolation, and lack 
of quality social support with heart disease.  The treatise 
also notes that phobic anxieties, such as fear of heights, 
are a risk factor for heart disease.  

In a December 2005 hospital report, personal physician, R. 
Kass, D.O, noted that the veteran suffered a limited 
myocardial infarction, most likely related to severe 
uncontrolled hypertension.  In February 2006, Dr. Kass 
related the December 2005 episode to increased stress due to 
underlying PTSD and family problems.  

Thus, the question of whether service-connected PTSD and 
depression has aggravated the veteran's hypertension and/or 
coronary artery disease must be addressed in order to 
accurately adjudicate these service connection claims.  

Concerning the veteran's headaches, his service medical 
records reflect complaint of headaches at various times.  An 
assessment of tension headaches was offered.  He testified 
that headaches began during active service and have continued 
ever since.  Thus, the duty to assist includes offering an 
examination to determine the nature and etiology of these 
headaches.  




To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal, the 
matter is REMANDED for the following development:

1.  The AOJ should return the claims file 
to the June 2006 examining psychiatrist 
for an addendum.  The psychiatrist is 
asked to do the following:

I.  Note a review of the claims file 
in the report. 

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that the 
veteran's PTSD with depression and 
anxiety symptoms have aggravated, 
that is, made harder to control, the 
veteran's hypertension and/or 
coronary artery disease.   

III.  If the answer above is 
"yes", then address whether it is 
at least as likely as not that 
either hypertension or coronary 
artery disease has led to or 
increased the severity of any a 
cerebrovascular accident (CVA).   

IV.  If the answers to question II 
above is "yes", the psychiatrist 
is also asked to address whether it 
is at least as likely as not that 
hypertension has caused or 
aggravated the veteran's headaches.  

The psychiatrist should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the psychiatrist should state 
the reason.  The veteran may be 
reexamined if necessary.  If the 
specified psychiatrist is unavailable, a 
qualified substitute may be used.  

2.  The AOJ should arrange for a 
neurologist to examine the veteran to 
determine the nature and etiology of his 
claimed headaches.  The claims folder 
should be made available to the examiner 
for review.  The physician is asked to 
review the pertinent medical history, 
examine the veteran, and provide a 
diagnosis, if warranted.  For any 
headache disorder found, the physician is 
asked to address whether it is at least 
as likely as not (50 percent or greater 
probability) that the headache disorder 
began during active service.  The 
physician should offer a complete 
rationale for any conclusion in a legible 
report.  If the question cannot be 
answered, the physician should state the 
reason.  

3.  Following the above, the AOJ should 
review all the relevant evidence and 
readjudicate the claims.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claim.  No action by the veteran 
is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


